tcmemo_2012_156 united_states tax_court david w bauer petitioner v commissioner of internal revenue respondent docket no filed date keith howard johnson adam l heiden and kenneth m bracewell jr for petitioner anne m craig and robert walter dillard for respondent memorandum findings_of_fact and opinion paris judge on date respondent issued a notice_of_deficiency determining the following deficiencies in petitioner’s federal income taxes and accuracy-related_penalties under sec_6662 year penalty deficiency sec_6662 dollar_figure big_number big_number dollar_figure dollar_figure dollar_figure the issues for decision are whether petitioner is entitled to deduct contract labor expenses in excess of the expenses allowed by respondent2 and whether petitioner is liable for accuracy-related_penalties under sec_6662 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received in evidence are incorporated herein by this reference petitioner resided in florida when the petition was filed 1unless otherwise indicated section references are to the internal_revenue_code in effect for the tax years at issue and rule references are to the tax_court rules_of_practice and procedure 2respondent allowed petitioner to deduct contract labor expenses of dollar_figure dollar_figure and dollar_figure for tax years and respectively petitioner claims that he is entitled to deduct additional contract labor expenses of dollar_figure dollar_figure and dollar_figure for the same tax years 3other adjustments made to petitioner’s federal_income_tax returns are computational the computational adjustments are not in controversy and will not be discussed during and the tax years at issue petitioner was an independent_contractor hired to relocate families and individuals by moving their furniture appliances and other household goods in a typical transaction petitioner was responsible for packing household goods loading them into a truck or trailer transporting the goods and upon reaching the designated destination unloading and unpacking the goods petitioner generally hired contract laborers to help pack load and unload household goods appliances and furnishings to hire contract laborers petitioner would contact the local moving company agent at most the contract laborers were hired for three to four days which included one to two days for packing and one to two days for loading the truck although petitioner might retain the same contract laborer for more than one day the number of contract laborers hired for packing as compared to loading differed petitioner paid the contract laborers about dollar_figure to dollar_figure per hour which per worker typically did not exceed dollar_figure payments were made in cash because according to petitioner contract laborers hired on the road do not accept any other form of payment 4although petitioner testified that he sometimes paid a contract laborer up to dollar_figure per hour this rate was reserved for jobs involving an expensive locale eg massachusetts stairs eg a third floor walkup and high-end furniture except for a logbook5 in which petitioner recorded the sums of his expenses for a relocation project he did not document details of how much he paid each contract laborer petitioner did not record the names or social_security numbers of the contract laborers he employed because as he testified at trial they generally did not want to give their identification and social_security numbers to a transient truck driver petitioner did not issue any forms 1099-misc miscellaneous income reporting the amounts paid for each tax_year at issue petitioner filed a form_1040 u s individual_income_tax_return and attached a schedule c profit or loss from business reporting gross_receipts from his relocation business of dollar_figure dollar_figure and dollar_figure respectively petitioner also reported corresponding contract labor expenses of dollar_figure dollar_figure and dollar_figure 5at trial petitioner acknowledged that the logbook was incomplete and at times inaccurate not only is the logbook missing entries for periods during the tax years at issue but also the sums of petitioner’s contract labor expenses do not match the expenses claimed on his returns according to petitioner’s testimony the logbook supposedly documents contract labor expenses totaling dollar_figure dollar_figure and dollar_figure for and respectively on date respondent issued a notice_of_deficiency to petitioner disallowing in part his claimed expense deductions for contract labor petitioner timely filed a petition with the court opinion i burden_of_proof generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving them wrong see rule a 290_us_111 taxpayers also bear the burden of proving that they are entitled to any deductions claimed see 503_us_79 292_us_435 taxpayers must maintain sufficient records to establish the amounts of allowable deductions and to enable the commissioner to determine the taxpayers’ correct_tax liabilities see sec_6001 112_tc_183 sec_1_6001-1 income_tax regs sec_7491 provides an exception that shifts the burden_of_proof to the commissioner the burden_of_proof regarding a claimed deduction shifts to the commissioner if the taxpayer introduces credible_evidence regarding relevant 6see supra note factual issues and meets certain statutory requirements including substantiation of any item sec_7491 taxpayers bear the burden of proving that they have met the requirements to shift the burden_of_proof to the commissioner 135_tc_471 aff’d 668_f3d_888 7th cir petitioner claims that he met the requirements to shift the burden_of_proof to respondent because he substantiated his contract labor expenses with a logbook and testimonial evidence although the logbook purports to document petitioner’s daily expenses during the tax years at issue its omission of periods of time and as petitioner acknowledges its mathematical errors and other inconsistencies undermine the credibility of the logbook and the expenses recorded therein the court does not accept the logbook as credible_evidence within the meaning of sec_7491 nor does the court accept petitioner’s uncorroborated and self- serving testimony to overcome the logbook’s unreliability see eg 87_tc_74 thus the court holds that petitioner has not shown that he complied with the requirements of sec_7491 and the burden_of_proof remains with him 7see supra note ii contract labor expenses sec_162 allows a deduction for ordinary and necessary expenses paid_or_incurred by a taxpayer in carrying_on_a_trade_or_business in general payments made or incurred by a trade_or_business for personal services rendered are ordinary and necessary business_expenses and may be deducted under sec_162 sec_1_162-7 income_tax regs if a taxpayer establishes that he or she paid a deductible business_expense but cannot substantiate the precise amount the court may estimate the amount of the deductible expense bearing heavily upon the taxpayer whose inexactitude is of his own making see 39_f2d_540 2d cir in order for the court to estimate the amount of an expense the court must have some basis upon which an estimate may be made 85_tc_731 for the tax years at issue petitioner claimed business_expense deductions for contract labor payments which respondent without disputing that the payments are ordinary and necessary within the meaning of sec_162 disallowed in part for lack of substantiation to estimate petitioner’s allowable deductions for contract labor expenses respondent used the average contract labor expense ratio for sole proprietors of long-distance freight trucking as reported by bizstats bizstats reports at trial petitioner disagreed with the bizstats reports and as an alternative basis upon which to estimate his contract labor expenses submitted a bizminer report for a sole proprietor’s household goods transport business bizminer report although neither report defines the respective industries both 8bizstats collects and analyzes public data to provide a free online source for small_business statistics see bizstats http www bizstats com follow about hyperlink last visited date bizstats is owned and operated by brandow co which also owns and operates bizminer discussed below id the bizstats reports list among other things the average ratio of contract labor expenses to sales for which is respondent did not use average ratios if available for and and instead repeats the ratio for tax years and using the bizstats reports respondent multiplies the ratio for contract labor expenses by petitioner’s schedule c gross_income for each tax_year at issue the result contract labor expenses equal to dollar_figure dollar_figure and dollar_figure for and respectively the same amounts allowed by the notice_of_deficiency 9similar to bizstats bizminer is an online resource that provides industry statistical reports see bizminer http bizminer com follow about bizminer hyperlink last visited date according to the bizminer report the contract labor-commissions line item is reserved for nonemployee labor sales and related costs the average ratio of contract labor expenses to revenue is this ratio when applied to petitioner’s schedule c gross_income for each tax_year at issue generates the following contract labor expenses dollar_figure dollar_figure and dollar_figure for and respectively parties agreed that long-distance freight trucking was not the exact industry in which petitioner was engageddollar_figure despite respondent’s attempt to show that the bizstats reports are a reasonable basis upon which the court may estimate petitioner’s expenses for contract labor the court declines to use the bizstats reports the court holds that petitioner’s relocation business is not long-distance freight trucking because it includes additional services such as packing and moving furniture and other household goodsdollar_figure moreover unlike moving freight which is generally palletized and transported in a container moving household goods and furniture requires additional care to prevent damage to the items the court therefore finds 10at trial respondent’s witness minnie vaughan the tax compliance officer who reviewed petitioner’s returns for the tax years at issue described long-distance freight trucking as an over the road trucker when asked by respondent whether long-distance freight trucking was the exact industry that petitioner was engaged in ms vaughan said no 11the bizstats reports did not include a definition of long-distance freight trucking according to the north american industry classification system a standard used by federal statistical agencies in classifying businesses long distance general freight trucking businesses handle a wide variety of commodities generally palletized and transported in a container or van trailer see http www census gov cgi-bin sssd naics naicsrch code search naics search last visited date unlike freight trucking moving household goods includes incidental services such as packing and storage see http www census gov cgi-bin sssd naics naicsrch code search naics search last visited date that petitioner’s relocation business is more appropriately characterized as a household goods transport business as analyzed by the bizminer report accordingly the court holds that pursuant to the cohan_rule petitioner can deduct an estimated amount of contract labor expenses for each tax_year at issue using the average ratio found in the bizminer reportdollar_figure iii accuracy-related_penalties a taxpayer is liable for an accuracy-related_penalty on any part of an underpayment attributable to among other things negligence or disregard of rules or regulations sec_6662 and b negligence includes any failure to make a reasonable attempt to comply with the law including any failure to maintain adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs disregard of rules or regulations includes any careless reckless or intentional disregard sec_1_6662-3 income_tax regs under sec_7491 the commissioner bears the burden of production with regard to penalties see 116_tc_438 respondent has met the burden of production because except for an incomplete 12respondent applied the average ratio from the bizstats report for each tax_year at issue without providing the court the and average ratios if available the court therefore holds that the average ratio from the bizminer report similarly applies for each tax_year at issue and inaccurate logbook petitioner failed to maintain any books_or_records to properly substantiate his contract labor expenses for the tax years at issue taxpayers may however avoid the accuracy-related_penalty under sec_6662 by establishing that they acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner t c pincite the decision as to whether taxpayers acted with reasonable_cause and in good_faith is made on a case- by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs although inadequate to substantiate his expenses petitioner’s logbook demonstrates that given the circumstances of his profession he made a good_faith effort to maintain a record of his contract labor expenses for substantiation purposes petitioner paid each contract laborer less than the dollar_figure reporting threshold_amount of sec_6041dollar_figure therefore except for substantiation purposes petitioner did not have a business reason to keep detailed records of payments made to contract laborers moreover because petitioner generally hired itinerant workers he was compelled to make payments in cash although he did sec_6041 for the tax years at issue required all persons engaged in a trade_or_business and making payment in the course of such trade_or_business of dollar_figure or more to file appropriate returns using a form 1099-misc not use the more reliable recording options available for other types of payments petitioner kept hand notations of his cash payments in a logbook accordingly even though petitioner’s attempt to keep a record of his contract labor payments fell short for substantiation purposes his recordkeeping demonstrates that he made a good_faith effort for purposes of sec_6662 accordingly the court holds that petitioner acted with reasonable_cause and good_faith petitioner is therefore not liable for accuracy-related_penalties under sec_6662 for tax years through the court has considered the parties’ arguments and to the extent not addressed herein concludes that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
